DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2021 has been entered.


Status of Claims
Claims 1-5, 8-10, and 12-13 remain pending, and are rejected. 


Response to Arguments
Applicant’s arguments filed on 9/15/2021 with respect to the rejection under 35 U.S.C. 101 have been fully considered, but are not persuasive for at least the following rationale:
Applicant’s arguments filed on 9/15/2021 with respect to the rejection under 35 U.S.C. 101 for claims directed to a judicial exception are not persuasive.

Examiner respectfully disagrees. The integration of the applications developed on different technologies is pre-solution activity, and is not the focus of the claims. How the different technologies are integrated with the platform are not present in the claims or in the specification. Specification paragraphs [0024-0029] disclose that the business applications can be integrated to the platform using APIs or the connector framework, but provide no further details to how the different technologies are integrated or to how the APIs and connector framework function. The integration is disclosed with a very high level of generality, and the claims are not directed to the development and integration of applications on different technologies to the platform. Additionally, the configuration of setup values of the parameters in the form of service metadata to define rules is not a technical process, but merely instructions to provide the service to the customer which the customer is subscribed to. There is no change or improvement to any technical functionality, but merely provides services based on what subscriptions (licenses) the customer has purchased. As disclosed in paragraph [0032], the actions are subscription or un-subscription, which is not a technical aspect. The cited specification paragraphs [0029-0032] only further describe this process of providing instructions to follow what actions need to be performed to select what services need to be executed based on customer subscriptions.
Furthermore, the claims are not directed to the development of a microsite or stamp, but merely to the addition of product details. There are no disclosure to how the microsites are created. Only the including of information about the business application is disclosed in the specification (see specification 
In view of the above, the rejection under 35 U.S.C. 101 has been maintained below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 8-10, and 12-13 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.

Step 1:
Claims 1-5 and 8-10 are directed to a method, which is a process. Claim 12 is directed to a system, which is an apparatus. Claim 13 is directed to a non-transitory computer-readable medium, which is an article of manufacture. Therefore, claims 1-5, 8-10, and 12-13 are directed to one of the four statutory categories of invention.

Step 2 (Prong 1):
Taking claim 1 as representative, claim 1 sets forth the following limitations which recite the abstract idea of setting up a product on a marketplace to sell to consumers:
implementing a platform by a platform (104) owner for trading the plurality of applications, wherein the plurality of applications is developed on different technologies and external platforms other than the platform; 
integrating the plurality of applications by respective application owners on a connector framework (110) of the platform; 
perform varied kind of actions based on parameters, wherein the connector framework allows to setup values of the parameters in form of service metadata configured to define rules to execute services provided by the plurality of applications, and wherein the rules constitute particular action that needs to be performed for a set of users;
registering each of the plurality of business applications by the application owner as a product on the platform; 
searching the plurality of applications on the platform by an owner, wherein the owner is a prospective buyer of the set of applications, wherein the searching results in a set of applications; 
browsing the plurality of details of the set of applications, if the owner is interested in purchasing the set of applications; 
facilitating interaction between the application owners of the set of applications and the owner to finalize terms and conditions; purchasing the set of applications by the owner; 
activating licenses of the application for one or more users; 

The recited limitations above set forth the process for placing a product on a marketing platform for consumers to search and purchase the products. These limitations amount to certain methods of organizing human activity, commercial or legal interactions (e.g. advertising, marketing or sales activities or behaviors, etc.).
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).
Step 2A (Prong 2):
Examiner acknowledges that representative claim 1 does recite additional elements, such as the steps of:
wherein the connector framework assists in integrating the plurality of applications through API and web services;
creating a microsite corresponding to the application, wherein the microsite comprising a plurality of details of the plurality of applications, wherein the application owner can define the microsite and at least one stamp, wherein the stamp refers to a catalogue of the plurality of applications displayed as tiles; 
launching the application by the one or more user for using on the platform.
Taken individually and as a whole, claim 1 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
There is no involvement of technology in the claims. There is no improvement to any technology, but the algorithm for placing a product on a marketing platform and consumers being able to search for and purchase the products. Even if the claims are amended to statutory subject matter and to include sufficient structure in performing the method, the claims merely use a general-purpose processing device to execute the steps of the claims. As discussed in paragraph [0051] of the specification, any suitable programmable device may be used, such as a personal computer or a server. The device merely serves to generally link the claims to a particular technological environment, such that the claims as a whole are more than a drafting effort to monopolize the abstract idea. While the claims may also disclose a 

Step 2B:
Returning to representative claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concepts (i.e. whether the additional elements amount to significantly more than the exception itself). The claim merely appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 merely utilizes computer function that the courts have recognized as well-understood, routine, and conventional, such as receiving or transmitting data over a network (registering the plurality of applications…, etc.) and performing repetitive calculations (searching the plurality of applications…, etc.) (see MPEP 2106.05(d)(II)).
Even when considered as an ordered combination, the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, representative claim 1 does not provide an inventive concept under step 2B, and is ineligible for patenting.
The analysis above applies to all statutory categories of invention. Regarding independent claim 6 (system) and independent claim 12 (system) and independent claim 13 (non-transitory computer-readable medium), the claims recite substantially similar limitations as set forth in claim 1. The additional elements of claim 1 remain only broadly and generically defined, with the claimed functionality paralleling that of claim 1 (method). As such, claims 12 and 13 are rejected for at least similar rationale as discussed above.

Dependent claims 2-5 and 8-10 recite further complexity to the judicial exception (abstract idea) of claim 1, such as by further defining the algorithm for placing products on a platform to sell to users. 
Thus, dependent claims 2-5 and 8-10 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations use well-understood, routine, and conventional computer operations as discussed above, while failing to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claims 1, 12, and 13.


Allowable Subject Matter
The claims are allowable over the prior art for the reasons as indicated in the previous Office Action mailed on 2/5/2021. Notably, however, the claims remain rejected under 35 U.S.C. 101.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069. The examiner can normally be reached Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.K./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625